V COURT OF APPEAL, FIRST DISTRICT
                                                                  U.S. POSTAGE» PITNEY BOWES
             01 FanningpnCIAL BUSINESS
     Z? HouSt0n, TW*FBWtEXAS                                              ^3s£feT9T"2 015
                                                                  ZIP 77002   <
            RE:     Case                 l-CR                     02 m        *
                                                                                      ,34l
                                                                  0001372104 MAY. 19. 2015
Style:      James E. Guzman
      v.    The State of Texas


          On May 19,       2015 the Court GRANTED the State's motion to extend time to
file brief in the referenced cause to June 16,            2015.



T.   C.    Case #   2001637                     Christopher A. Prine, Clerk of the Court